Opinion issued December 3, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00568-CR
                           ———————————
                 TERRANCE DWAYNE SMALL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1506024


                          MEMORANDUM OPINION

      Appellant, Terrance Dwayne Small, was found guilty of the felony offense

of aggravated robbery with a deadly weapon. TEX. PENAL CODE §§ 29.03 (a), (b).

Appellant was convicted and sentenced by a jury to 99 years’ confinement in the

Texas Department of Criminal Justice. Appellant timely filed a notice of appeal.
      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id.; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.

1978). Counsel indicates that he has thoroughly reviewed the record and is unable

to advance any grounds of error that warrant reversal. See Anders, 386 U.S. at

744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006,

no pet.). Appellant filed a motion to access the appellate record but did not file a

pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d
763, 767 (Tex. Crim. App. 2009) (reviewing court must determine whether

arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note


                                          2
that an appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Tom Abbate must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Goodman, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3